                                                                                917-572-9706
VIA ECF

                                                    April 6, 2020
Honorable Lorna G. Schofield
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:    United States v. Donald Carr, 14 Cr. 055 (LGS)

Dear Judge Schofield:

       I am writing at the suggestion of the Southern District CJA clerk's office to request that
you issue an Order reappointing me to represent Donald Carr in this matter. I represented Mr.
Carr before you beginning with his arrest in 2014 and continuing to his sentencing. In September
2019 I began to assist him again involving sentencing issues, and am now working on COVID-
19 issues, including the motion for compassionate release/sentence reduction now pending
before you.

       Accordingly, I would respectfully request that Your Honor reappoint me as his counsel as
of September 17, 2019.

       Thank you for your kind consideration.

                                                    Sincerely,

                                                    /s/ Frank Handelman

                                                    Frank Handelman
Enc.

cc:    AUSA Edward B. Diskant (via email)
